UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7065



EDWARD JAMES EGAN, SR.


                                              Plaintiff - Appellant,

          versus


GERALD R. HOLT, Sheriff; DOCTOR JOHN PRITTY;
DOCTOR EDWIN PALVERNIO,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:05-cv-00280)


Submitted: November 21, 2006              Decided:   November 30, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward James Egan, Sr., Appellant Pro Se. Jim Harold Guynn, Jr.,
GUYNN, MEMMER & DILLON, P.C., Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Edward James Egan, Sr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We

have   reviewed   the   record   and     find   no   reversible     error.

Accordingly, we deny Egan’s motion for appointment of counsel and

affirm for the reasons stated by the district court.      Egan v. Holt,

No. 7:05-cv-00280 (W.D. Va. May 25, 2006).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -